 
EXHIBIT 10.1

 
May 1, 2014






Confidential


Bubba Radio Network, Inc.
5021 West Nassau Street
Tampa, Florida  33607
Facsimile No.: (813) 637-2222
Attention:    Mr. Bubba Clem
 
Dear Mr. Clem:


This programming agreement (this “Agreement”) sets forth the agreement between
Radioio Live, LLC. and its subsidiaries and affiliates (collectively, “IO”) and
The Bubba Radio Network, Inc. (“BRN”) for the services of Bubba Clem (“Bubba”),
Mike Waters p/k/a Manson (“Manson”), Shannon Burke p/k/a Shannon (“Shannon”) and
Broderick Epps p/k/a 25cent (“25cent”), and together called, (“Artists”), as set
forth below.


1.  The Programming


(a) Beginning on May 1, 2014, during the Term, IO shall have the non-exclusive
right to broadcast at IO’s discretion the terrestrial radio version of The Bubba
the Love Sponge Show which is broadcast live from 6:00 am to 10:00 am, Eastern
Standard Time, daily on The Bubba Radio Networks terrestrial syndicated network
(the “Terrestrial Programming”, and together with the Exclusive Bubba Army
Archives, the “Programming”).


(b) Beginning on May 1, 2014 and through the Term, IO shall have the worldwide
exclusive right to broadcast and make available for distribution by on-demand or
download services or by any other means at IO’s sole discretion in any format
known or later developed all Archived or newly produced content from any and all
formats that is the Intellectual Property of BRN (the “Exclusive Bubba Army
Achieves”)
 
*NOTE: Certain portions of this exhibit have been omitted based upon a request
for confidential treatment. The non-public information has been filed separately
with the Securities and Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)  IO shall have the Worldwide, royalty free right to transmit the Programming
on a live or delayed basis and through on-demand and/or download services and,
during the Term, shall have the right to transmit the Programming an unlimited
number of times Monday through Sunday.  IO shall also have the right to prepare
and broadcast edits and other derivative works of the Programming, including the
right to edit, consolidate and assemble the Programming and edit, consolidate
and assemble the Programming into “best of” episodes for broadcast exclusively
on the IO Service.  BRN shall ensure that the Programming is created and
produced free of any commercials, advertisements, announcements, promotions and
sponsorships, including commercials, advertisements, announcements, promotions
and sponsorships for any other programming; provided that the Programming may
include a reasonable number of mentions (as determined by IO in the Programming)
of bubbaarmy.com, btls.com and bubbaraw.com and other Bubba related entities so
long as such websites and entities comply with the terms of Section 3(c).  BRN
shall be entitled to include within the Programming a reasonable number of live
reads as required or allowed by BRN’s Terrestrial Contracts and  live mentions
of upcoming personal appearances by Bubba, Manson, Shannon, 25cent and others
associated with the Programming.  BRN shall be solely responsible for all
Programming content.  Neither any episode of the Programming, nor any broadcast,
performance, presentation or promotion by BRN or any of the Artists relating to
the Programming, shall contain any contest, stunt or other activity that (i) in
any manner endanger, or is reasonably likely to endanger, the health, safety or
welfare of any individual or animal; (ii) encourages, or is reasonably likely to
encourage, violence, illegal drug use, or abuse of prescription or
non-prescription substances; (iii) violates any law, rule or regulation of any
governmental authority in the United States (including without limitation the
common law of obscenity); (iv) IO has notified BRN that it objects to; or (v)
violates any of the written policies, standards or guidelines of IO (including
without limitation the written policies that IO has previously provided and may
provide from time to time in the future).


(d) During the Term, Bubba shall read and prepare pre-recorded endorsements for
advertisers to be distributed within the Programming each week as requested by
IO.  The pre-recorded endorsements shall be produced each Thursday based on copy
that has been cleared as of the close of business the prior day.  Bubba’s sole
compensation for such pre-recorded endorsements shall be [          ]*% of all
charges billed and collected (“Endorsement Compensation”) by IO, payable in
arrears on or about the 15th day of each following calendar month for the
preceding calendar month, from advertisers for said pre-recorded endorsements on
the IO Service voiced by Bubba or other BRN talent.  Endorsement Compensation
shall not include any billing for the actual airplay and placement of the
recorded endorsement on IO.  All such airplay advertising shall be billed
separately by IO.  IO shall provide BRN with monthly statements setting forth
such Endorsement Compensation.


(e)  BRN shall create the Programming live from a fully functional radio studio
provided by BRN, at its own cost and expense.  Subject to its obligations
hereunder, BRN: (i) will have the sole and absolute right to control and
determine the Programming content and methods and means of performing the
services to be performed by it under this Agreement; (ii) will provide all
personnel, equipment, tools and supplies necessary to perform such services,
including, without limitation, the preparation of the Programming; and (iii)
except to the limited extent otherwise herein expressly provided, BRN will be
responsible for all expenses required for BRN’s performance of such services.
 
 
2

--------------------------------------------------------------------------------

 

 
(f)  BRN shall provide IO at least 30 days advance written notice of the
proposed vacation schedule for Artists to enable programming planning.  It is
understood by both parties that BRN Artists/talent are independent and in no way
employed by or employees of IO.


(g) Within ten days after the end of each calendar month, BRN shall provide to
IO a music use report for each episode of the Programming provided by BRN during
such month, in an electronic format and form specified by IO, containing the
information set forth on Exhibit A and such additional information as IO
reasonably requests in connection with its reporting requirements under
statutory licenses and/or licensing agreements for musical works and sound
recordings.
 
2. Intellectual Property Rights.  (a)  BRN, on behalf of itself and the Artists,
hereby irrevocably grants to IO during the Term the worldwide, non-exclusive,
royalty-free right to:  (i) use Artists’ names, professional names, nicknames,
recorded voices, likenesses, biographical material and all other indicia of
Artists’ personas (hereinafter “Persona”) for broadcasts on the IO Service,
advertising, promotion and publicity purposes in connection with the Programming
and/or IO, including the manufacture, and distribution of promotional products
and collateral merchandise, whether such materials are created by IO or its
hardware, content and/or distribution partners; provided that such use shall not
portray Artist as using or endorsing any product, service or organization (other
than the Programming, IO and/or IO products) without BRN’s prior written
approval, such approval not to be unreasonably withheld, conditioned or delayed
and (ii) distribute and promote the programming created under the previous
agreements between the parties hereto (the “Existing Programming”) as set forth
in the previous agreements .


(b)  BRN and IO agree that all audio, video, textual, graphic, multimedia, or
other works (collectively, “Works”) created or developed by BRN under this
Agreement, including without limitation, the Programming and any words, video,
audio, skits, comedic features, characters, images, and other elements included
therein (collectively, the “Programming Elements”) shall be the property of
BRN.  During the Term, BRN shall not, directly or indirectly, cause or permit
the Exclusive Bubba Army Archieves Programming to be broadcast or transmitted in
any media (including on any terrestrial radio, internet sites, mobile phone
services or any other newly created media), other than the IO Service; provided
that BRN shall (i) be entitled to use pre-recorded song parodies and, with the
prior written consent of IO (which consent shall not be unreasonably withheld),
on the Additional Programming; and (ii) be entitled to use on bubbaraw.com (A)
still photographs and (B) up to 5 video or audio clips, totaling no more than 15
minutes in the aggregate, of any day’s Exclusive Programming, with short
promotional clips of no more than 60 seconds on btls.com.  Except as provided in
the preceding sentence, BRN irrevocably grants IO a worldwide, exclusive
royalty-free license for the Programming Elements and the Programming (including
all Works encompassed therein) during the Term.


(c)  BRN hereby irrevocably grants to IO during the Term the worldwide,
royalty-free right to edit, create and broadcast on the IO Service derivative
works of the Programming, including without limitation, “best of” shows.  BRN
hereby irrevocably grants IO during the Term a worldwide, non-exclusive,
royalty-free license to use the name “Bubba The Love Sponge,” and the Persona of
Bubba, Manson, Shannon, 25cent and all other cast and crew members who may
appear from time to time in the Programming, and each of them, as part of the
Programming and to promote the Programming and the IO Service.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)  BRN hereby irrevocably grants to IO, during the Term, the worldwide,
royalty-free right to perform, display and distribute (i) the audio of the
Programming in any and all media, whether currently existing or created in the
future, including without limitation, satellite radio (including all terrestrial
repeaters where desirable, as determined by IO), internet streaming and
downloads, cable and satellite television and mobile telephones (the “IO
Service”) and (ii) the Terrestrial Programming on satellite radio (including all
terrestrial repeaters where desirable, as determined by IO) and internet
streaming as set forth in Section 1.


(e) During the Term, BRN shall have the right to create up to six compact discs
or DVD’s containing Programming Elements during each twelve consecutive month
period starting on the date first written above (each, a “Contract Year”) for
sale on btls.com and elsewhere.


(f)  During the Term, BRN shall have the right to sell its intellectual property
on ITunes for unlimited sales that BRN shall be entitled to [     ]*% of all
revenues derived from any such sales.


(g)  The parties acknowledge that BRN is the owner of a federally registered
trademark for “Bubba the Love Sponge.”  BRN agrees that, during the Term, IO
shall have the worldwide, non-exclusive and irrevocable right to use such
trademark.  The use of the “Bubba the Love Sponge” name or Artists’ likeness
after the Term shall be considered an infringement of BRN’s federal
trademark.  During the Term, BRN is free to use the Bubba The Love Sponge
trademark in any endeavor not directly associated with IO business.


3. Promotion; Web Content.  (a)  IO may issue press materials to announce and
promote the availability of the Programming on the IO Service, subject to BRN’s
approval, such approval not to be unreasonably withheld, conditioned or
delayed.  IO further agrees to promote The Bubba the Love Sponge Show nationally
as a premier asset for the IO brand as it does with its other premier assets in
its advertising and promotional campaigns.  BRN, Artists and BRN’s Publicist may
issue press releases or statements regarding the Programming with respect to
press releases or statements regarding guest appearances and events or elements
occurring in the Programming.


(b)  Twice  per year, with thirty days advance notice, BRN shall make Bubba,
Manson, Shannon, 25cent and other cast and crew members who may appear from time
to time in the Programming available to IO for personal appearances at IO’
events, including trade shows and sales meetings (collectively, “Event
Appearances”).  In addition, IO shall be permitted to schedule meetings with
Bubba for promotional purposes each year; provided such meetings shall take
place at “Bubbapalooza” events, or other previously scheduled public or
promotional appearances by Bubba or at Bubba’s studios.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)  During the Term, BRN shall ensure that blts.com and bubbarmy.com are
operated, in the reasonable opinion of IO, as sites suitable for viewing by
adolescents and adults, and such sites shall not contain any nudity or material
that would be considered indecent.  During the Term, BRN shall ensure that
bubbaraw.com does not contain any graphic sexual content, hard core nudity or
material that is obscene.  During the Term, BRN shall ensure that blts.com,
bubbarmy.com, bubbaraw.com and any other sites under its control are operated in
accordance with applicable law, including the rules and regulations of, among
other agencies, the Federal Trade Commission.


4. Financial Matters.  (a)  Subject to BRN’s delivery of the Programming as set
forth in Section 1 and compliance with the terms and conditions of this
Agreement, during the Term, IO shall pay BRN a monthly program fee (the “Program
Fee”) equal to [          ]*% of BRN Net Subscription Revenue, in arrears on or
about the 15th day of each following calendar month for the preceding calendar
month.  BRN shall compensate Bubba, Manson, Shannon, 25cent and any other
personnel necessary to produce the Programming, at its own cost and expense.  “
BRN Net Subscription Revenue” means collected subscription revenue from BRN
designated subscriptions, as designated by IO in its sole discretion,
(determined in accordance with United States generally accepted accounting
principles, as in effect from time to time),  minus any third party fees
associated with the sale and processing of all BRN Net Subscription Revenue
payments.  IO shall provide BRN with monthly statements setting forth such BRN
Net Subscription Revenue.


(b) BRN shall contract, provide and pay for all transmission costs necessary for
BRN to deliver the Programming to IO and also contract, provide and pay for all
telephone line charges for toll-free listener call-in numbers. IO acknowledges
that the number 888-69-Bubba is owned by BRN. BRN hereby grants IO the
non-exclusive right to use such number during the Term.


(c) IO shall have the right to use and dispose of all of the advertising and
promotional time in the Programming (“Commercial Time”).  IO may use unsold
Commercial Time for any purpose it determines to be appropriate.  Each calendar
quarter, IO shall pay BRN an amount equal to [          ]*% of the Net
Advertising Revenue (as defined below) recognized by IO from sales of Commercial
Time on Bubba related channels, including BRN music channels.  “Net Advertising
Revenue” means collected advertising revenue from BRN channels (determined in
accordance with United States generally accepted accounting principles, as in
effect from time to time),  minus any third party commissions associated with
the sale of Commercial Time.  IO shall provide BRN with quarterly statements
setting forth such Net Advertising Revenue.


(d) IO shall pay for coach class travel (Bubba only may elect First Class travel
at his option), lodging and $[          ]* per day per person meal expenses of
Bubba, Manson, Shannon, 25cent and other individuals approved by IO in writing
in conjunction with any travel and/or appearances, including without limitation
the Event Appearances, made pursuant to this Agreement, all in accordance with
IO’s travel and expense policy then in effect.
(e) Aside from the payments set forth in Sections 1(d), 4(a), (c), and (d), IO
shall have no obligations of any nature to BRN, Bubba, Manson, Shannon, 25cent
and/or any other cast and crew members who may appear from time to time in the
Programming, and none of Bubba, Manson, Shannon, 25cent and/or any other cast
and crew members who may appear from time to time in the Programming shall be
employees of, or entitled to participate in any benefit or other programs
generally available to employees of, IO, including without limitation, medical
insurance or participation in IO’ stock option plans.
 
 
5

--------------------------------------------------------------------------------

 
 
(f) IO agrees to guarantee to BRN that the minimum annual payments to BRN from
IO as described in Sections 4(a) and 4(c) shall be equal to [          ]*
Dollars ($[          ]*) on an annual basis.  In the event that total annual
payments to BRN are not equal or greater than $[          ]* dollars IO shall
make additional payments to BRN in the form of cash or Common Stock of the
company (the share price to be calculated by taking the 20 day trading average
of IO’s stock (IWDM) for the last 20 trading days for the annual period any such
payments would be due from) at the sole discretion of IO. Any such payments, if
due, will be made by IO to BRN within 60 days of the close of the annual payment
calculation period in which they would be due.  In the alternative, IO, in its
sole discretion, may elect to extinguish any exclusivity provisions it has
pursuant to this Agreement in lieu of making the minimum annual payment to BRN.


(g)  In addition to any rights now or hereafter granted or existing under
applicable law or otherwise, and not by way of limitation of any such rights, IO
is hereby authorized at any time or from time to time, upon 15 days advance
notice to BRN, to set off and to appropriate and apply any and all funds any
time held or owing by IO to or for the credit or the account of BRN against and
on account of any of the obligations or liabilities of BRN under this Agreement,
including, without limitation, all obligations of BRN to IO under Section 10 and
of any nature or description arising out of or connected with this Agreement, in
each case  irrespective of whether or not IO has made any demand hereunder and
although said obligations, liabilities or claims, or any of them, shall be
contingent or unmatured.


5. Term; Termination. (a) The term of this Agreement shall commence on May 1,
2014 and continue through December 31, 2016 (the “Term”).


(b) Either party may terminate this Agreement in the event that the other party
breaches or fails to perform any material obligation in this Agreement and such
breach continues uncured for a period of 30 days after the other party receives
notice thereof from the non-defaulting party; provided that IO may terminate
this Agreement immediately without notice, and with no obligation or liability
to BRN, Bubba, Manson, Shannon or 25cent, in the event that: (i) BRN breaches
(A) any of its obligations, restrictions and/or requirements contained in
Section 1 as to the content of the Programming or (B) any of its obligations,
restrictions and/or requirements contained in Section 2 as to the use or
exploitation of the exclusive portion of the Programming, the Programming
Elements or the Works, in either case after IO has delivered prior notice of the
same or a comparable breach to BRN in accordance with the terms of this
Agreement, (ii) BRN breaches its obligations under Section 7, (iii) BRN and/or
Bubba is convicted or pleads guilty or no contest to a felony or crime involving
theft, forgery, fraud, misappropriation, embezzlement, substance abuse or moral
turpitude, or pleads guilty or no contest to a lesser included offense or crime
in exchange for withdrawal of a felony indictment, felony charge by information,
or a charged crime involving theft, forgery, fraud, misappropriation,
embezzlement, substance abuse or moral turpitude, whether the charge arises
under federal, state or local law and/or (iv) any of BRN, Bubba, Manson, Shannon
and/or 25cent engages in any behavior, that, in IO’ reasonable opinion, reflects
unfavorably upon the reputation of IO in any material respect.
 
 
6

--------------------------------------------------------------------------------

 
 
(c) For a sixty day period, commencing on the date that is 210 days prior to the
last day of the Term (the “Negotiating Period”), BRN shall negotiate exclusively
and in good faith with IO regarding a renewal of this Agreement and the
provision of any audio services following the Term.  Neither BRN nor Bubba
shall, prior to or during the Negotiation Period, negotiate or authorize or
permit any person or entity to negotiate with any party regarding the provision
of any services by BRN or Bubba following the Term.  In the event that IO and
BRN do not reach an agreement within the Negotiation Period, BRN shall notify IO
of its acceptance of any third party offer and neither BRN nor Bubba shall
directly or indirectly make, authorize, permit or otherwise participate in any
public announcement of such relationship prior to November 30, 2016 and, in any
event, neither Bubba, Manson, Shannon nor 25cent shall mention any such offer or
agreement on the Programming.  IO acknowledges the existence as of the date
hereof of agreements between BRN, Cox Communications, and other syndication
partners (the “Syndication Agreements”) with respect to syndication of the
Terrestrial Programming during the Term.


6. Confidential Information. BRN recognizes and acknowledges that certain
information may be provided by IO to BRN or its representatives (including
Bubba, Manson and 25cent) in connection with the Programming, which information
is confidential and constitutes a valuable, special and unique asset and trade
secret of IO.  BRN shall not, and shall not authorize any of its representatives
(including Bubba, Manson, Shannon and 25cent) to, disclose any information
regarding IO or its business, prospects, forecasts, plans or operations which is
identified to BRN by IO as confidential (collectively, “Information”) to any
third party, except as necessary to fulfill the terms of this Agreement or with
the prior written consent of IO.  In addition, BRN agrees not to copy such
Information and to return or destroy all copies of such Information upon IO’s
request.  Notwithstanding the foregoing, neither BRN nor IO shall disclose the
terms and conditions of this Agreement to any third party.  This Section 6 shall
survive the expiration or earlier termination of this Agreement.


7.  Restrictions.  (a) Notwithstanding anything to the contrary contained in
this Agreement, BRN shall have the right to create, and enter into one or more
agreements to broadcast, separate and distinct television entertainment or talk
shows, other than the Terrestrial Programming, (such programs, the “Additional
Programming”) from the Programming created for IO pursuant to this Agreement,
hosted by Bubba for live or repurposed broadcast at BRN’s sole discretion;
provided that no agreement governing or activities relating to the Additional
Programming will conflict with BRN’s and/or any of Artists’ obligations to IO
pursuant to this Agreement. Neither BRN nor Bubba shall enter into any agreement
to distribute or permit the distribution of any audio-only  programming during
the Term, other than the Terrestrial Syndication Agreements for simulcast
distribution of the Terrestrial Programming on terrestrial radio and as Internet
streaming only, over any national distribution channel or national media,
including, without limitation, internet streaming or downloads, cable or
satellite television, satellite radio (other than Sirius Satellite Radio) or any
mobile phones or devices other than those connected to IO’s distribution
feeds..    Any Additional Programming shall not mention IO or the business of IO
in any manner, either directly or indirectly, in the Additional Programming
without IO’s consent.  BRN shall use best efforts (including advising guests in
advance of such prohibition and obtaining their agreement to such prohibition)
to ensure that guests and callers do not mention IO or the business of IO in any
manner, either directly or indirectly, in the Additional Programming.  .
 
 
7

--------------------------------------------------------------------------------

 
 
(b)  BRN shall enter into written agreements with each of Manson, Shannon and
25cent, which authorize BRN to agree to the obligations of, and restrictions on,
Manson, Shannon and 25cent, respectively, as set forth in this Agreement.  BRN
shall provide IO with fully executed copies of such agreements within thirty
business days of the date first written above.  Upon IO’ written request, BRN
shall take all necessary action to enforce such agreements.


(c)  BRN shall not, and shall cause Bubba, Manson, Shannon and 25cent not to,
directly or indirectly (i) engage in, or cause, induce, authorize, consent to,
or assist any others to engage in, any behavior or making of any statements
which disparage, degrade, or tarnish or otherwise prejudice the reputation,
public image or standing in the industry or community of (A) IO, its affiliates,
their predecessors or successors or any of IO’s or its affiliates’ past, present
or future officers, directors, stockholders, partners, investors, bankers,
directors, analysts, consultants, members, customers, clients, agents and
employees or (B) any of IO’ business practices, operations or personnel policies
or practices or to bring any of the foregoing into public hatred, contempt,
shame, scorn or ridicule in any country or locality, including, without
limitation, any by means of any such conduct or statements to or directed to any
of IO’ customers, clients, competitors, suppliers, investors, directors,
consultants, employees, former employees or the press or other media anywhere in
the world, and (ii) engage in any contact with the media with respect to IO or
its affiliates, employees, stockholders, partners or directors without the prior
written consent of IO.


(d)  The obligations of BRN pursuant to this Section 7 shall continue during the
Term.


8. Pay or Play. Nothing contained in this Agreement shall be deemed to obligate
IO to broadcast or otherwise use the Programming except as it may elect to do
so.  Accordingly, IO shall have fully discharged its obligations hereunder by
payment to BRN of the amounts required by Section 4.  Upon such payment, IO
shall retain the exclusive right to Artist’s services in accordance with this
Agreement.  This provision does not supersede the termination provisions set
forth in this Agreement.


9. Representations and Warranties. (a) Each party represents and warrants to the
other that it has the unencumbered right, power and authority to enter into this
Agreement and to perform all of its obligations hereunder and that neither the
execution and delivery of this Agreement, nor the performance of its obligations
hereunder, will violate any agreement or other enforceable obligation to which
it is a party or any federal, state, or local law or regulation to which it is
subject.


(b) BRN hereby represents and warrants to IO that: (i) it has all requisite
rights, power, and authority to provide the Programming to IO as contemplated in
this Agreement and (ii) none of IO’s distribution, transmission, performance
and/or promotion of the Programming, or its exercise or any rights, licenses or
privileges hereunder, will give rise to any claim by any third party, including
without limitation, claims arising from or relating to copyright, rights of
privacy or publicity, trademark infringement or any other intellectual property,
contractual or proprietary right, defamation, libel, slander, or any other right
of any third party.
 
 
8

--------------------------------------------------------------------------------

 
 
10. Indemnification; Limitation of Liability. (a)  Subject to Section 10(c),
each party shall defend, indemnify and hold harmless the other party from and
against any loss, damage, fine, assessment, expense or claim, including without
limitation, reasonable attorney’s fees and expenses, arising from or out of the
breach of any of such party’s representations, warranties or obligations under
this Agreement.


(b)  For clarity, and without limitation of the obligations set forth in Section
10(a), subject to Section 10(c), BRN shall defend, indemnify and hold harmless
IO from and against any loss, damage, fine, assessment, expense or claim,
including without limitation, reasonable attorney’s fees and expenses arising
from or out of any claim or allegation that the Programming violated any
intellectual property right of a third party, including the right of privacy or
publicity, or was defamatory or slanderous in any manner.


(c)  IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY
INCIDENTAL, SPECULATIVE, CONSEQUENTIAL OR PUNITIVE DAMAGES, WHETHER FORESEEABLE
OR NOT, INCLUDING THOSE ARISING FROM NEGLIGENCE, OCCASIONED BY ANY FAILURE TO
PERFORM OR THE BREACH OF ANY OBLIGATION UNDER THIS AGREEMENT FOR ANY CAUSE
WHATSOEVER.


(d)  This Section 10 shall survive the expiration or earlier termination of this
Agreement.


11. Miscellaneous. (a) All notices and other communications hereunder shall be
in writing and shall be deemed given when delivered personally or when
telecopied (with confirmation of transmission received by the sender), one
business day after being delivered to a nationally recognized overnight courier
with next day delivery specified or three business days after being deposited in
the United States mail, first class postage prepaid, with return receipt
requested, to the addresses specified below, or at such other address as either
party may supply by written notice delivered in accordance herewith.  Notices to
BRN shall be sent to the address or to the Facsimile No. set forth above.  In
the case of IO, notices should be sent to Radioio, Inc., 475 Park Avenue South,
Fourth Floor, NY, NY 10016 or to email ceo@radioio.com, in either case to:
Attention: General Counsel.


(b) BRN and IO are independent contractors with respect to each other.  Nothing
in this Agreement shall be deemed to create a joint venture, association,
principal and agent or partnership relationship between them or to constitute
BRN the agent of IO or vice versa. None of BRN, Bubba, Manson, Shannon and/or
25cent shall: (i) have or claim to have any authority to bind IO in any manner,
(ii) claim to be an agent or representative of IO or (iii) execute any agreement
or document, or enter any obligation on behalf of IO.  Each party shall pay all
of its costs and expenses under this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
(c) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Florida, regardless of principles of conflicts of laws that
may require the application of the laws of another jurisdiction.  Any action or
litigation concerning this Agreement shall take place exclusively in the federal
or state courts sitting in Pinellas County, Florida, and the parties expressly
consent to the jurisdiction of and venue in such courts and waive all defenses
of lack of jurisdiction and inconvenient forum with respect to such courts.


(d) The invalidity or unenforceability of any provision of this Agreement will
not affect the validity of any other provision of this Agreement, and in the
event that any provisions are determined to be invalid or otherwise illegal,
this Agreement will remain in effect and will be construed in accordance with
its terms as if the invalid or illegal provision were not contained herein. No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder.  No notice to or demand on any party in any
case shall entitle such party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of any party
to any other or further action in any circumstances without notice or
demand.  No failure or delay on the part of any party hereto in exercising any
right, power or privilege hereunder and no course of dealing between or among
the parties hereto shall operate as a waiver of any right, power or privilege
hereunder.


(e) Neither this Agreement nor any of the terms hereof may be amended,
supplemented, waived or modified except by an instrument in writing signed by
the party against which the enforcement of such amendment, supplement, waiver or
modification shall be sought.  This Agreement constitutes the entire agreement
of the parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings.


(f) BRN acknowledges and agrees that the services to be provided by it hereunder
are personal and unique, and require the special talent, skills, experience, and
public recognition of BRN and Artists.  Accordingly, BRN may not itself, and
shall ensure that none of the Artists shall, directly or indirectly, delegate,
transfer or assign this Agreement or any of their respective obligations or
interests under ore relating to this Agreement, by contract, operation of law
(including, without limitation, by merger, acquisition, reorganization or sale
of its business or assets relating to this Agreement) or otherwise, without the
prior written consent of IO.  This Agreement shall inure to the benefit of and
be binding upon the parties and their respective successors and permitted
assigns.


(g) This Agreement may be executed in counterparts, all of which shall be
considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other party. Delivery of a counterpart by facsimile shall be as effective as
physical delivery of an original signed counterpart.
 
 
10

--------------------------------------------------------------------------------

 
 
 
If BRN and Bubba agree with the foregoing, please execute this Agreement in the
space provided below.


Very truly yours,


RADIOIO, INC.
 
By:  /s/ Zachary McAdoo                               
       Zachary McAdoo
       Chief Executive Officer


AGREED AND ACCEPTED:


BUBBA RADIO NETWORK, INC.


By: /s/ Bubba Clem                                        
      Name: Bubba Clem
      Title:


To induce IO to enter into the foregoing Agreement and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, I hereby:  (1) confirm this Agreement and the authority of Bubba
Radio Network, Inc. to enter into this Agreement with respect to me, (2) agree
to perform all services and obligations required of me in this Agreement, (3)
agree that all payments to Bubba Radio Network, Inc. shall discharge any
obligations of IO to me in connection with this Agreement and (4) without
limiting any of the foregoing, waive any of the rights I may have with respect
to the Programming.




/s/ Bubba Clem                                             
Bubba Clem


 
11

--------------------------------------------------------------------------------

 


EXHIBIT A


Report of Use


BRN shall report the actual playlist for each episode of Programming provided by
BRN during the reported month. Each such playlist shall include a consecutive
listing of every recording transmitted, and shall contain the following
information in the following order:


1. the name of the composer and author of each composition, whether a feature or
incidental performance, included in the Programming (each, a “Composition”);


2. the title of each sound recording, if any, whether a feature or incidental
performance, included in the Programming (each, a “Sound Recording”);


3. the name of the featured recording artist, group or orchestra for each Sound
Recording, if applicable;


4. the title of the commercial album or product (the “Album”), if any, from
which the Sound Recording was taken;


5. the name of the record label, if any, that marketed the Album from which the
Sound Recording was taken;


6. the catalog number of the Album, if any, from which the Sound Recording was
taken;


7. the International Standard Recording Code (“ISRC”) embedded in the Sound
Recording, if applicable, to the extent such ISRC is available;


8. where available, the copyright owner information provided in the copyright
notice on the Album from which the Sound Recording was taken (identified by the
symbol è), or in the case of compilation Albums, the copyright owner information
provided in the copyright notice for the individual Sound Recording;


10. the date and time each Sound Recording was transmitted; and


11. the release year of the Album, if any, from which the Sound Recording was
taken (identified following the symbol ©, or if not present, following the
symbol è).



--------------------------------------------------------------------------------
